IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-50587
                         Summary Calendar
                        __________________


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

EDWARD R. BARRON,

                                     Defendant-Appellant.



                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. SA-93-CR-267
                       - - - - - - - - - -
                           May 21, 1996

Before SMITH, BENAVIDES and DENNIS, Circuit Judges.

PER CURIAM:*

     Edward R. Barron appeals the district court's denial of his

motion pursuant to former FED. R. CRIM. P. 35 for reduction of an

award of restitution.   Barron has failed to show that the order

of restitution was illegal or that the district court abused its

discretion by denying his motion.   United States v. Holley, 32

F.3d 902, 914 (5th Cir.), cert. denied, 115 S. Ct. 635 (1994) and

115 S. Ct. 737 (1995); United States v. Tooker, 747 F.2d 975, 978



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 95-50587
                               -2-

(5th Cir. 1984), cert. denied, 471 U.S. 1021 (1985).   Barron has

filed a motion to expedite his appeal which is DENIED AS MOOT.

     AFFIRMED.